UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CHRISTOPHER ERIC FITE LLC,

                 Plaintiff,

         v.

 INTERNAL REVENUE SERVICE
 CRIMINAL INVESTIGATION DIVISION,
                                                            Civil Action No. 16-cv-728 (RDM)
                Defendant – Third Party
                Plaintiff

 BOARD OF MANAGERS OF THE SAVOY
 WEST CONDOMINIUM,

                Third Party Defendant


                      ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Christopher Eric Fite LLC, filed this case on April 18, 2016. Dkt. 1. The

complaint is closely related to that filed in Theus v. IRS, No. 15-cv-1522 (ABJ), 2015 WL

6674247 (D.D.C. Oct. 30, 2015). Judge Jackson sua sponte dismissed that case for lack of

subject-matter jurisdiction and also found that the complaint failed to comply with Federal Rule

of Civil Procedure 8(a). Id.

       The Court exercises its discretion to dismiss this complaint sua sponte under Rule 8(a),

which requires that a complaint include “(1) a short and plain statement of the grounds for the

court’s jurisdiction . . . ; (2) a short and plain statement of the claim showing that the pleader is

entitled to relief; and (3) a demand for the relief sought,” see Fed. R. Civ. P. 8(a); see also

Hamrick v. United States, No. 10-857, 2010 WL 3324721, at *1 (D.D.C. Aug. 24, 2010)

(discussing sua sponte dismissal under Rule 8(a)), as well as under Rule 12(b)(6), which permits
a court to dismiss an action sua sponte if “it is patently obvious that the plaintiff cannot possibly

prevail based on the facts alleged in the complaint,” Rollins v. Wackenhut Servs., Inc., 703 F.3d

122, 127 (D.C. Cir. 2012) (internal quotation marks omitted).

        To comply with Rule 8(a) and “to state a claim upon which relief can be granted,” Fed.

R. Civ. P. 12(b)(6), a complaint must “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quotation marks omitted). It “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 556, 570) (citation omitted).

        Here, the Court has carefully reviewed Plaintiff’s complaint, but it cannot discern the

factual basis or legal theories upon which it relies. The case appears to involve a foreclosure

action in New York state court and the allegedly unlawful imposition of a lien. See Dkt. 1 at 3–

4, 33. Plaintiff names the Internal Revenue Service as a “third-party plaintiff” and the board of a

New York condominium association as a “third-party defendant.” The complaint also appears to

seek an order directing the nation’s three major credit-rating agencies—Transunion, Equifax, and

Experian—to “readjust” certain credit ratings “to the appropriate credit range prior to foreclosure

proceedings,” id. at 5, although they are not named as parties. In addition, there are various

references to actions by the United States Attorney, see id. at 4–5, a “default judgment” Plaintiff

would like the Court to order, see id., and an injunction under the Uniform Commercial Code,

see id. at 5–6, and although the complaint has a section entitled “Jurisdiction,” see id. at 2, it fails

to include any allegations that might be reasonably construed to confer jurisdiction on this Court.



                                                   2
        It is unclear whether Plaintiff is proceeding pro se. The complaint is signed both

Christopher Eric Fite and Robert Darryl Reeves, both of whom purport to be “authorized

representative[s].” Dkt. 1 at 6. The Court will assume for present purposes that it is a pro se

complaint, in which case Plaintiff’s “pleadings are entitled to a liberal reading[,] but . . . still

must comply with the Rules of Procedure.” Hamrick v. United Nations, No. 07-1616, 2007 WL

3054817, at *1 n.1 (D.D.C. Oct. 19, 2007). Even measured against this standard, however, the

complaint fails to comply with the requirements of Rules 8(a) and 12(b)(6). The Court cannot

discern the grounds for its jurisdiction of the claim Plaintiff seeks to assert, or the basis for

awarding relief.

        Plaintiff may refile an amended complaint that cures the deficiencies identified above on

or before June 10, 2016. The Court cautions, however, that “an amended complaint that merely

recycles the Complaint presently before the Court . . . may be dismissed with prejudice.”

Hamrick, No. 10-857, 2010 WL 3324721, at *1 (D.D.C. Aug. 24, 2010) (citation and quotation

marks omitted).

        It is hereby ORDERED that the complaint is DISMISSED without prejudice.



                                                                 /s/ Randolph D. Moss
                                                                 RANDOLPH D. MOSS
                                                                 United States District Judge

Date: May 10, 2016




                                                    3